UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4507


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN WILLIAMS, JR., a/k/a Al, a/k/a Little Cutty,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cr-00003-JFM-32)


Submitted:   June 10, 2013                 Decided:   July 17, 2013


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren E. Gorman, Chevy Chase, Maryland, for Appellant.     Ayn
Brigoli Ducao, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin      Williams,     Jr.,       pled   guilty      to    one       count     of

conspiracy to distribute and possess with intent to distribute,

including within 1000 feet of real property comprising a public

housing facility or a public school, one kilogram or more of

heroin, in violation of 21 U.S.C. § 841 (2006).                         His counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious issues for appeal but

raising    for   the    court’s      consideration         the   following           issues:

(1) whether      the   plea    was    knowing      and     voluntary       because          the

parties did not agree to the statement of facts; (2) whether

Williams’ Guidelines sentence was defective because he did not

admit to the quantity of heroin and the Government failed to

prove the drug quantity; (3) whether the Guidelines sentence was

improperly based in part on the finding that he was on probation

during    part   of    the    conspiracy;        (4)     whether    evidence             gained

through wiretaps should have been suppressed; and (5) whether it

was error for Williams to receive the PSR less than thirty-five

days     prior   to    sentencing.          Williams       has     filed       a    pro      se

supplemental brief expounding on the issues raised by counsel

and adding other issues.           We affirm the conviction and sentence.

            Because Williams did not move to withdraw his guilty

plea in the district court or raise any objections to the Rule

11   colloquy,      this     court   reviews       the    adequacy        of       the    plea

                                            2
colloquy for plain error.             United States v. General, 278 F.3d

389, 393 (4th Cir. 2002); United States v. Martinez, 277 F.3d

517, 524-27 (4th Cir. 2002); see United States v. Olano, 507

U.S. 725, 732 (1993) (detailing plain error standard).                               While

Williams now attacks the adequacy of his guilty plea, we note

that he was placed under oath and warned of the consequences if

he   was   not   truthful.      His     declarations           in     response    to   the

district court’s questions carry a strong presumption of verity.

United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005).

At the Rule 11 hearing, Williams affirmatively agreed that he

was not forced or threatened to plead guilty and that he was

satisfied with counsel’s assistance.                   He acknowledged the terms

of the oral plea agreement and that no one promised him anything

else in exchange for his guilty plea.                       He also agreed that he

was responsible for at least one kilogram but less than three

kilograms of heroin.          Because Williams pled guilty after the

trial had started, the evidence admitted at trial provided an

independent      factual    basis     for       the   plea.         We   conclude      that

Williams’    guilty    plea   was     counseled,            knowing      and   voluntary.

Accordingly, we affirm his conviction.

            Williams       contends     that          the     expert       witness     who

testified at trial regarding drug terminology and code words

heard on the wiretap conversations should have been excluded and

that the wiretap evidence should have been suppressed.                           A valid,

                                            3
counseled guilty plea waives all antecedent, non-jurisdictional

defects “not logically inconsistent with the valid establishment

of factual guilt and which do not stand in the way of conviction

if factual guilt is validly established.”                       Menna v. New York,

423 U.S. 61, 62 n.2 (1975); see Tollett v. Henderson, 411 U.S.

258, 267 (1973); United States v. Moussaoui, 591 F.3d 263, 279

(4th Cir. 2010) (“[T]he defendant who has pled guilty has no

non-jurisdictional      ground    upon       which    to    attack      that    judgment

except the inadequacy of the plea or the government’s power to

bring any indictment at all.”) (internal quotation marks and

citations omitted).        Williams did not enter a conditional guilty

plea; thus, he did not preserve the right to appeal the court’s

adverse rulings regarding the admission of expert testimony or

the admission of the telephone conversations collected through

wiretaps.          Accordingly,      Williams’        guilty      plea        forecloses

appellate review of these claims.

            We further conclude that there was no error in the

district    court’s     determination         of     Williams’        offense       level.

Williams    pled    guilty   to   being      responsible        for     at    least       one

kilogram    of   heroin.      Thus,    there       was     no   error    with       a    base

offense level of thirty-two.                 See U.S. Sentencing Guidelines

Manual § 2D1.1(c)(4).         We further note that Williams agreed to

be   held   responsible      under    the     Guidelines        for     one    to       three

kilograms of heroin, for a one point addition to the offense

                                         4
level because the conspiracy conducted some of its activities

within 1000 feet of a school and that he would receive a two

point reduction for acceptance of responsibility, resulting in a

total offense level of thirty-one.

             We further conclude that there was no harmless error

with   the   district    court’s    decision   to   add   two   points    toward

Williams’ criminal history category based on the finding that

Williams was on probation during a portion of the conspiracy.

The    Government’s      evidence    appears   to    support     the     court’s

finding.      But even if Williams had been successful with his

objection and the two points were deducted, he would still be

placed in Criminal History Category III because he would be left

with four criminal history points.

             Williams did not raise at sentencing his claims that

he received the presentence investigation report too late to

adequately review it or that the district court failed to verify

that he and counsel had read and discussed the report.                 See Fed.

R. Crim. P. 32.          Thus, our review is for plain error.                See

Olano, 507 U.S. at 732.       Williams fails to establish plain error

because he fails to show that he was prejudiced by the alleged

Rule 32 violations.

             We   have   reviewed    the   reasonableness       of     Williams’

sentence and conclude there was no error.            The within-Guidelines

sentence was both procedurally and substantively sound.                     See

                                       5
Gall v. United States, 552 U.S. 38, 51 (2007).                             We have reviewed

the remainder of Williams’ arguments and conclude that they lack

merit.

                We    note    that    the     Government           moves    to    dismiss       the

appeal based on the appeal waiver in the oral plea agreement.

This court does not favor oral plea agreements.                                        See United

States v. Iaquinta, 719 F.2d 83, 84 n.2 (4th Cir. 1983).                                        Our

review of the transcript of the Rule 11 hearing shows that the

terms      of   the    appeal       waiver    were          not   clear    and    unambiguous.

Accordingly,          we     deny    the     motion         to    dismiss. *       See     United

States v. Harvey, 791 F.2d 294, 300 (4th Cir. 1986) (private law

contract principles should be used to determine whether the plea

agreement’s terms were unambiguous).

                In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Williams’ conviction and sentence.                                    We deny

his motion to withdraw the plea agreement.                             This court requires

that       counsel    inform        Williams,         in    writing,      of     the    right    to

petition        the   Supreme       Court    of       the    United    States      for    further

review.         If Williams requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then


       *
       Our finding regarding the appeal waiver in this instance
has no impact upon other portions of the oral plea agreement.



                                                  6
counsel   may   move   in     this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Williams.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                        7